DETAILED ACTION

This is office action is in response to the Applicants response filed 7/29/2022. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (U.S. 2020/0348828 A1, hereinafter “Fay”) in view of Knoll (U.S. 2017/0308867 A1,hereinafter “Knoll”).

 	As to claims 1, 11, 17 , Fay discloses a method comprising:
 	 causing, by a server computing device associated with a group-based communication platform, a first user interface to be presented via a web browser of a client computing device (para. [0433]; discloses “computing system that comprises a back-end component, e.g., as an information/data server, or that comprises a middleware component, e.g., an application server, or that comprises a front-end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with”), wherein the first user interface is associated with the group-based communication platform and includes an actuation mechanism corresponding to an object associated with the group-based communication platform (para [0014]; discloses “a group-based communication system for managing group-based communication channels for rendering to a group-based communication interface is provided for…The computer-coded instructions cause the group-based communication system to receive a user focus selection input associated with the group-based communication interface in response to user engagement with at least one multi-value interface component; receive a group-based communication channel configured for rendering to the group-based communication interface; “); 
 	receiving, by the server computing device, an indication of an interaction with the actuation mechanism (para. [0125]; discloses “he group-based user may access the group-based communication system via a client device, for example during an authenticated session associated with a particular group-based user account. The group-based communication system may customize the group-based communication interfaces based on the group-based user account.”); and 
 	determining, based at least in part on the indication of the interaction, that an instance of a second application associated with the group-based communication platform, on the client computing device, is associated with an active authentication session (para.[0150]; discloses validating user authentication credentials to begin authenticated session with a third-party system in a group-based communication via a installed software application ).
 	However Fay does not disclose not explicitly disclose causing, based at least in part on the indication of the interaction and the instance of the second application being associated with the active authentication session, the object to be presented via a second user interface presented via the instance of the second application, wherein the second application is different than the first application.
	In an analogous art, Knoll discloses the method wherein causing, based at least in part on the indication of the interaction and the instance of the second application being associated with the active authentication session, the object to be presented via a second user interface presented via the instance of the second application, wherein the second application is different than the first application (Figure 20, and para. [0054]; discloses “student specific social media integration screen 240 for program 100 according to an embodiment of the present disclosure. A SU may access screen 240 by selecting student section 174 while home screen 230 is displayed on the exemplary computing device/smartphone. Screen 240 includes tweet input 180, information section 182, twitter information section 184, home feature 172, and student section 174. In one embodiment, the twitter information provided or displayed in section 184 may show images and text tweeted by a SU via there the SU's personal twitter account. As indicated above, program 100B includes social media application functions associated with Twitter® that are integrated within program 100B. Tweet input 180 enables one or more student users to share text based communications (e.g. tweets) and digital image files with other SUs that also have access to program 100B. In one embodiment, a SU may send a tweet, including an photo/image file, from their personal twitter account (assuming the SU has granted program 100B access, see description of FIG. 16 above) via program 100B to a twitter handle associated with a particular high school. If that particular high school has a user account associated with program 100B and/or is logged into program 100B, then the high school may retweet the twitter messages sent from a particular SU such that a plurality of SUs utilizing program 100B may view the SU's twitter message within twitter information section 184. This citations shows that the users Twitter account can be accessed and used as it is integrated with the sporting event application program).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fay by integrating a secondary application in the interface of the first application using the authentication done by the user as taught by Burkhardt in order to easily access applications linked to the user from one interface without having to move between different applications or websites.

	As to claim 2, Fay-Knoll discloses the method of claim 1, wherein the indication of the interaction with the actuation mechanism is associated with a unique identifier of the client computing device (Fay, para.[0150]; discloses rendering of one or more group-based communication interfaces to the client devices based on the particular group user account), and wherein the determination that the instance of the second application is associated with the active authentication session is based at least in part on a determination that (i) the unique identifier is associated with the instance of the application and (ii) the instance of the application is associated with an authenticated state (Fay, para.[0150]; discloses “The user account may validate user authentication credentials to begin an authenticated session associated with a particular group-based user account. During the authenticated session associated with the group-based user account, the user may, via the client device, access various functionality associated with the group-based communication system and accessible to the group-based user account. For example, the user may access one or more group-based communication interfaces and, within each group-based communication interface, one or more group-based communication channels. During the authenticated session associated with the group-based user account, the group-based communication system may receive information associated with the client device and/or the group-based user account from the client device. For example, the client device may transmit one or more of location data, authentication tokens and/or user account details for verification, and/or the like, to the group-based communication system 102. “).  

As to claim 3, Fay-Knoll discloses the method of claim 1, further comprising, based at least in part on receiving the indication and the determination that the instance of the application is associated with the active authentication session, sending an instruction to at least the instance of the application to present the object (Fay, para.[0127]; discloses “ A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. Thus, the group-based communication system provides a customized and tailored experience for each user.”).  

 	As to claim 4, Fay-Knoll discloses the method of claim 3, wherein the instruction is sent as a real-time message, within a threshold amount of time of when the indication is received (Fay, para. [0082]; discloses “the user communications may be routed to associated client devices based on other factors, such as based on time intervals (e.g., transmit to client device every 15 minutes), user initiation (e.g., user may press a button to retrieve user communications associated with their client device), or the like. “).  

 	As to claim 5, Fay-Knoll discloses the method of claim 3, wherein the application is associated with a closed state (mode), and wherein the instruction causes the instance of the application to transition to an open state prior to presenting the object (Fay, para. [0099]; discloses “ A group-based or user communication system may support various “modes” indicating various levels of focus. For example, in an example embodiment, a group-based communication system supports at least an “exploratory mode” and a “focus mode.” Exploratory mode represents a low level of focus, and the corresponding group-based or user communication system may identify one or more focus thresholds at a value such that the user is likely to receive more communications having focus values satisfying a corresponding focus threshold, and thus the user is likely to receive more communications/notifications associated with new communications than if the system was in focus mode.”).  

 	As to claim 6, Fay-Knoll discloses the method of claim 3, further comprising: receiving, by the server computing device and from the instance of the application associated with the client computing device, a response to the instruction indicating that the object is being presented via the instance of the second application (Fay, para. [0128]; discloses “The focus interface component may be configured to transmit a user focus selection input upon engagement, for example to transmit a user focus selection input from the client device operated by the user to the group-based communication system upon user engagement with an interface component included in the focused interface component.”); and based at least in part on receiving the response, causing a web page presenting the first user interface to be closed (para. [0128]; discloses “The focus interface component may be engaged manually by the user of the client device, and utilized to indicate the user's desired focus level.” This citation shows that the focus level is restricted to a certain entity and thereby in a closed state which does not allow attention to content outside of the focus level) .  

 	As to claim 7, Fay-Knoll discloses the method of claim 1, wherein the actuation mechanism comprises a hyperlink (Fay, para. [0113]; discloses “ group-based communication system user account may be a member of one or more group-based communication interfaces, each group-based communication interface dedicated to a particular organizational group or team including a specific group of group-based communication user accounts. For example, the group-based communication system user account may be linked, and/or otherwise associated, with one or more group-based communication interface accounts (or corresponding identifiers) that the group-based communication system user account may access.” This citation shows a word that links to a different customized interface for the user when clicking on the specific team or group).  

 	As to claim 8, Fay-Knoll discloses the method of claim 1, wherein the object comprises a message, a file, a communication channel, a board, or a direct message (Fay, para. [0402]; discloses “The focused communication notification may include, but is not limited to, a notification badge (e.g., a notification badge indicating the number of important group-based communications received for a particular group-based communication channel, or the like), a notification message (e.g., a desktop notification, a push notification, or the like, including information associated with the group-based communication), a notification popup window, and/or the like.”).  

 	As to claim 9, Fay-Knoll discloses the method of claim 1, wherein at least one of the first user interface or the object is associated with a first group identifier (Fay, para. [0127]), and wherein the determination that the instance of the application is associated with the active authentication session is based at least in part on the instance of the application being authenticated in association with a second group identifier (Fay, para. [0127]; discloses “A group-based communication includes a group-based communication sender identifier that uniquely identifies a group-based communication system user account that originated the group-based communication (e.g., a group-based communication sender). The group-based communication system may include, manage, or otherwise access group-based communication user account details associated with the group-based communication sender, such as a group-based communication sender role, name, or the like. A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. “).  

  	As to claim 10, Fay-Knoll discloses the method of claim 9, wherein the active authentication session is associated with the first group identifier and the second group identifier (Knoll, para. [0127]; discloses “A group-based communication includes a group-based communication sender identifier that uniquely identifies a group-based communication system user account that originated the group-based communication (e.g., a group-based communication sender). The group-based communication system may include, manage, or otherwise access group-based communication user account details associated with the group-based communication sender, such as a group-based communication sender role, name, or the like. A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with” the group identifier identifies a communication sender and a user account).  

 	As to claim 12, Fay-Knoll discloses the system of claim 11, wherein the indication of the interaction with the actuation mechanism is associated with a unique identifier associated with the client computing device (Fay, para.[0150]; discloses rendering of one or more group-based communication interfaces to the client devices based on the particular group user account), and wherein the determination that the instance of the application is associated with the active authentication session is based at least in part on a determination that (i) the unique identifier is associated with the instance of the application and (ii) the instance of the application is associated with an authenticated state (Fay, para.[0150]; discloses “The user account may validate user authentication credentials to begin an authenticated session associated with a particular group-based user account. During the authenticated session associated with the group-based user account, the user may, via the client device, access various functionality associated with the group-based communication system and accessible to the group-based user account. For example, the user may access one or more group-based communication interfaces and, within each group-based communication interface, one or more group-based communication channels. During the authenticated session associated with the group-based user account, the group-based communication system may receive information associated with the client device and/or the group-based user account from the client device. For example, the client device may transmit one or more of location data, authentication tokens and/or user account details for verification, and/or the like, to the group-based communication system 102. “).    

 As to claim 13, Fay-Knoll discloses the system of claim 11, further comprising, based at least in part on receiving the indication and the determination that the instance of the application is associated with the active authentication session, sending an instruction to at least the instance of the application to present the object (Fay, para.[0127]; discloses “ A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. Thus, the group-based communication system provides a customized and tailored experience for each user.”).  
  
 	As to claim 14, Fay-Knoll discloses the system of claim 13, wherein the instruction is sent as a real-time message, within a threshold amount of time of when the indication is received (Fay, para. [0082]; discloses “the user communications may be routed to associated client devices based on other factors, such as based on time intervals (e.g., transmit to client device every 15 minutes), user initiation (e.g., user may press a button to retrieve user communications associated with their client device), or the like. “).    

 	As to claim 15, Fay-Knoll discloses the system of claim 13, wherein the instance of the application is associated with a closed state, and wherein the instruction causes the instance of the application to transition to an open state prior to presenting the object (Fay, para. [0099]; discloses “ A group-based or user communication system may support various “modes” indicating various levels of focus. For example, in an example embodiment, a group-based communication system supports at least an “exploratory mode” and a “focus mode.” Exploratory mode represents a low level of focus, and the corresponding group-based or user communication system may identify one or more focus thresholds at a value such that the user is likely to receive more communications having focus values satisfying a corresponding focus threshold, and thus the user is likely to receive more communications/notifications associated with new communications than if the system was in focus mode.”).  

 	As to claim 16, Fay-Knoll discloses the system of claim 11, wherein at least one of the first user interface or the object is associated with a first group identifier (Fay, para. [0127]), and wherein the determination that the instance of the application is associated with the active authentication session is based at least in part on the application being authenticated in association with at least one of the first group identifier or a second group identifier (Fay, para. [0127]; discloses “A group-based communication includes a group-based communication sender identifier that uniquely identifies a group-based communication system user account that originated the group-based communication (e.g., a group-based communication sender). The group-based communication system may include, manage, or otherwise access group-based communication user account details associated with the group-based communication sender, such as a group-based communication sender role, name, or the like. A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. “).    

 	As to claim 18, Fay-Knoll discloses the one or more non-transitory computer-readable media of claim 17, wherein the indication of the interaction with the actuation mechanism is associated with a unique identifier associated with the computing device (
Fay, para.[0150]; discloses rendering of one or more group-based communication interfaces to the client devices based on the particular group user account), and wherein the determination that the second application is associated with the active authentication session is based at least in part on a determination that (i) the unique identifier is associated with the second application and (ii) the second application is associated with an authenticated state (Fay, para.[0150]; discloses “The user account may validate user authentication credentials to begin an authenticated session associated with a particular group-based user account. During the authenticated session associated with the group-based user account, the user may, via the client device, access various functionality associated with the group-based communication system and accessible to the group-based user account. For example, the user may access one or more group-based communication interfaces and, within each group-based communication interface, one or more group-based communication channels. During the authenticated session associated with the group-based user account, the group-based communication system may receive information associated with the client device and/or the group-based user account from the client device. For example, the client device may transmit one or more of location data, authentication tokens and/or user account details for verification, and/or the like, to the group-based communication system 102. “).    

As to claim 19, Fay-Knoll discloses the one or more non-transitory computer-readable media of claim 17, further comprising, based at least in part on receiving the indication and the determination that the second application is associated with the active authentication session, sending, as a real-time message or a push notification, an instruction, to the second application, to present the object (Fay, para.[0127]; discloses “ A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. Thus, the group-based communication system provides a customized and tailored experience for each user.”).  
  
 	As to claim 20, Fay-Knoll discloses the one or more non-transitory computer-readable media of claim 17, wherein at least one of the first user interface or the object is associated with a first group identifier (Fay, para. [0127]), and wherein the determination that the second application is associated with the active authentication session is based at least in part on the second application being authenticated in association with the first group identifier or a second group identifier (Fay, para. [0127]; discloses “A group-based communication includes a group-based communication sender identifier that uniquely identifies a group-based communication system user account that originated the group-based communication (e.g., a group-based communication sender). The group-based communication system may include, manage, or otherwise access group-based communication user account details associated with the group-based communication sender, such as a group-based communication sender role, name, or the like. A user may access the group-based communication system through a client device for an authenticated session associated with a group-based communication system user account. The user may, access group-based communications specifically associated with their group-based communication system user account, for example group-based communications associated with group-based communication interfaces, group-based communication channels, and groups that the group-based communication system user account is associated with. “).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457